DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-10 in the reply filed on 03/01/2021 is acknowledged.
Response to Arguments
Applicant’s amendment of objections to claims 2, 3, and 5-7 in the reply filed on 07/21/2021 are acknowledged and the objections are withdrawn. Applicant’s amendment of 112(b) rejections to claims 3, 7, and 8 in the reply filed on 07/21/2021 are acknowledged and the rejections are withdrawn.
Rejection Under 35 U.S.C. § 102(a)(1): claims 1-5 and 7-9 under 35 U.S.C.§ 102(a)(1) being anticipated by Lutze (US 20080312670).

Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Lutze fails to disclose a surgical fastener having two clamping "bars", but a surgical ligature clip having two clamping loops. Applicant defines the term “bar” as “a straight piece (as of wood or metal) that is longer than it is wide and has any of various uses (as for a lever, support, barrier, or fastening)” [provided in Merriam-Webster dictionary] and asserts that in order for Lutze clamping portions to be a “bar”, it must form a straight line.
Examiner respectfully disagrees. Under broadest reasonable interpretation, the term “bar” is interpreted as “a solid piece or block of material that is longer than it is wide”, as provided in Merriam-Webster dictionary [https://www.merriam-webster.com/dictionary/bar]; thereby, a “bar” is not required to be in a straight configuration and that a curved, rounded, or bent bar is still considered a “bar” and the claim does not require for the clamping bar to be “straight”. The clamping portions (33, 35, 37, 38, 36, and 32 ) of the clamping bar of Lutze are individual portions of solid material integrally .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutze et al. (US 20080312670) [hereinafter Lutze].
Regarding claim 1, Lutze discloses a surgical ligature clip (1)(Fig. 16) having a first part and a second part (see abstract) [The examiner notes that the embodiment of Fig. 16 is considered to 
a clamping bar (formed by clamping portion 32, 33, 36, 37, 38) and a centrally-positioned perpendicular bracing bar (formed by arms 3,4) extending therefrom, the clamping bar being elongate relative to the bracing bar (see Fig. 16);
the clamping bar and bracing bar together defining a "T"- shape (shown in Fig. 16),
wherein the surgical fastener (1) further comprises at least one bracing element (formed by bends (5, 15) and portions (6,7)) connecting the bracing bar of each of the first and second parts (see Fig. 16) and
wherein the surgical fastener (1) is, as a whole, elongate when in a flattened configuration.
Regarding claim 2, Lutze discloses wherein the first and second parts are substantially identical (shown in Fig. 16).
Regarding claim 3, Lutze discloses wherein there is a plurality of bracings bars (each first and second parts comprise a plurality of bracing bars formed by portions (8,9)) associated with each clamping bar.
Regarding claim 4, Lutze discloses wherein the at least one bracing element (formed by bends (5, 15) and portions (6,7)) is curved via. bends (5,15) (shown in Fig. 16).
Regarding claim 5, Lutze discloses wherein the at least one bracing element comprises a plurality of elements (formed by four bends (5, 15) and four portions (6,7) of arms (3,4)) to create a multi-part bracing element (shown in Fig. 16).
Regarding claim 7, Lutze discloses wherein the surgical fastener (1) further comprises a reinforcement feature (tapering teeth (10)) which strengthens (i.e., reinforces) the grip of the ligature clip by providing friction against the target tissue; thereby preventing the tissue from sliding out of the clip (para. 0028) (see Fig. 18).
Regarding claim 8, Lutze discloses wherein tissue contacting edges of the clamping bar (formed by clamping portion 33, 35, 37, 38, 36) of the clamping bar and the bracing bar (formed by arms 3,4) are curved and blunt (shown in Fig. 16 and 18).
Regarding claim 9, Lutze discloses wherein the bracing bar (formed by arms 3,4) comprises a mating element (space (39)) (shown in Fig. 16) for operatively engaging with a corresponding element on a fastener applicator. That is to say, the mating element (space 39) is capable of engaging with a corresponding element (e.g., protrusion size to fit into space 39) on a fastener applicator. For example, the embodiment shown in Figs. 1-4 of Lutze discloses an application instrument (11) that mates with the center space in arms (3 and 4) via. projections (30, 31) for the purpose of pressing the opposite arms (3 and 4) (see Figs. 1 and 3) towards one another (para. 0067 and 0068). [Note that “a fastener applicator” is not positively claimed because the claims, on record, are directed to the surgical fastener device].
Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (US 20080177292).
Regarding claim 21, Jacobs discloses a laparoscopic band/clamp (10) (see Fig. 1) having a first part and a second part (on either side of the stomach) (see Fig. 3), each of the first and second parts comprising: a clamping bar leg (32,34) and a centrally-positioned perpendicular bracing bar (horizontal strap (18)) (Fig. 1) extending therefrom (para. 0019), the clamping bar being elongate relative to the bracing bar (see Fig.1); the clamping bar and bracing bar together defining a "T"- shape (shown in Fig. 1 wherein the clamping bar forms the horizontal, elongate, structure and the bracing bar forms the vertical structure integrally formed with the clamping bar), wherein the surgical fastener (see Fig. 1) further comprises at least one bracing element (clips (19)) (see Fig. 1) connecting the bracing bar (18) of each of the first and second parts (para. 0023), wherein the surgical fastener (see Fig. 1) is, as a whole, 
Jacobs further discloses wherein there are three bracing bars (18) evenly spaced along each clamping bar both the first and second parts (see Fig. 1; para. 0019 and 0023).
Regarding claim 22, Jacobs discloses wherein there is a bracing element (19) connecting the plurality of bracing bars (18) of the first and second parts (see Fig. 1; para. 0023).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze et al. (US 20080312670) [hereinafter Lutze] in view of Mohiuddin (US 20060212049).
Regarding claim 6, Lutze discloses all the limitations disclosed above in claim 1, including a surgical ligature clip comprised of a clamping bar, a centrally-positioned perpendicular bracing bar extending therefrom and at least one bracing element on each of the first and second parts. Lutze further discloses that all of the portions of the ligature clip is formed from the same material (para. 0056)
 	However, Lutze fails to disclose wherein the bracing bar is made of a material which has a greater rigidity relative to [a] material used for forming the at least one bracing element.
Mohiuddin teaches a surgical fastener in the same field of endeavor, used to clamp together portions of tissue (abstract), and teaches that instead of forming all of the portions of the clip from the same material, some sections of the clip such as the leg portions (2, 4, 6, 8) [interpreted as the bracing bar] may be formed from a rigid non-deformable material while other sections such as the joinder portions (14, 16) [which are attached to the leg portions and interpreted as the bracing element] may be formed from a resilient or deformable material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Lutze (which uses one material to form all the portions of the surgical fastener) in view of the teachings of Mohiuddin to have the bracing bar be formed from a rigid, non-deformable material and the bracing element be formed from a resilient, deformable material in order to have resilient, bendable portions that can bring the top and bottom parts of the surgical clip together and have a rigid, non-deformable portion that can maintain its shape and structural integrity when pressure is applied to the clip (para. 0029).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze et al. (US 20080312670) [hereinafter Lutze].
Regarding claim 10, Lutze discloses all the limitations disclosed above in claim 1, including a surgical ligature clip comprised of a clamping bar, a centrally-positioned perpendicular bracing bar extending therefrom and at least one bracing element on each of the first and second parts.
However, the embodiment shown in Figs. 16-18 of Lutze fails to disclose a kit comprising a plurality of the surgical fastener[s] as defined by claim 1.
In the embodiment shown in Fig. 15, Lutze discloses a carrier comprising a plurality of ligature clips (as defined by the embodiment shown in Fig. 1).
It would have been well within the purview of one of ordinary skill in the art to have modified the device of Lutze shown in Fig. 16 to include a kit having an applicator and a plurality of the clips disposed thereon in a similar manner as that shown in fig. 15, the clips each having a structure as shown in fig. 16, for the predictable result of retaining and releasing a plurality of ligature clips (para. 0070).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771